Per Curiam.
Respondent was admitted to practice by this Court in 2002. He maintained an office for the practice of law in New York City.
On December 14, 2011, in the United States District Court for the Northern District of California, respondent entered a guilty plea to one count of wire fraud in violation of 18 USC § 1343 and one count of income tax evasion in violation of 26 USC § 7201. Petitioner moves for a final order of discipline pursuant to Judiciary Law § 90 (4) (g) based upon respondent’s conviction and sentence for a serious crime. In reply, respondent tenders his resignation by affidavit dated September 23, 2013, in compliance with the rules of this Court (see 22 NYCRR 806.8).
We accept respondent’s disciplinary resignation, which petitioner advises it does not oppose, and, in accordance with our rules, order his disbarment from the practice of law (see 22 NYCRR 806.8 [b]). Petitioner’s motion is therefore denied.
Rose, J.P, Lahtinen, Spain and Egan Jr., JJ., concur. Ordered that respondent’s resignation application is accepted; and it is further ordered that petitioner’s motion is denied; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as a principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating that conduct of disbarred attorneys (see 22 NYCRR 806.9).